              5:18-cv-01146-XR Document 12
         Case 1:19-cv-01037-RP          25 Filed 01/08/20
                                                 01/03/20 Page 1 of 3
                                                                    4



Mathew K. Higbee, Esq., SBN #24076924
mhigbee@higbeeassociates.com
HIGBEE & ASSOCIATES
1504 Brookhollow Dr., Ste 112
Santa Ana, CA 92705-5418
(714) 617-8350
(714) 597-6729 facsimile
Counsel for Plaintiff

Douglas William Owen, Pro Se
OWEN MEDIA GROUP LLC
2400 Willow Way
Round Rock, TX 786644
Defendant



                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS

STEVEN HIRSCH,                                Case No. 1:19-cv-1037-RP

                         Plaintiff,
                                              STIPULATION OF DISMISSAL
v.

DOUGLAS WILLIAM OWEN; OWEN
MEDIA GROUP LLC; and DOES 1
through 10 inclusive,

                         Defendants.




      The parties, having settled this action, hereby agree to dismiss this case with

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). The parties further stipulate

that each party shall bear its own costs and attorneys’ fees.


                                          1
              5:18-cv-01146-XR Document 12
         Case 1:19-cv-01037-RP          25 Filed 01/08/20
                                                 01/03/20 Page 2 of 3
                                                                    4




      The undersigned filer also hereby attests that all signatories listed, and on

whose behalf the filing is submitted, concur in the filing’s content and have

authorized the filing.



Dated: January 3, 2020                      Respectfully submitted,

                                            /s/ Mathew K. Higbee, Esq.
                                            Mathew K. Higbee, Esq.
                                            Texas Bar No. 24076924
                                            HIGBEE & ASSOCIATES
                                            1504 Brookhollow Dr., Ste 112
                                            Santa Ana, CA 92705-5418
                                            (714) 617-8350
                                            (714) 597-6729 facsimile
                                            Counsel for Plaintiff


Dated: January 3, 2020                      Respectfully submitted,

                                            /s/ Douglas William Owen
                                            Douglas William Owen
                                            Owen Media Group LLC
                                            2400 Willow Way
                                            Round Rock, TX 78664
                                            Defendant




                                        2
              5:18-cv-01146-XR Document 12
         Case 1:19-cv-01037-RP          25 Filed 01/08/20
                                                 01/03/20 Page 3 of 3
                                                                    4




                       CERTIFICATE OF SERVICE

      I am, and was at the time the herein mentioned service took place, a citizen
of the United States, over the age of eighteen (18) years and not a party to the
above-entitled case.
      I am employed in Higbee & Associates’ Copyright Division.
      My business address is Higbee & Associates, 1504 Brookhollow Dr. #112,
Santa Ana, CA 92705.
       On the date that this declaration was executed, as shown below, I served the
foregoing
                        STIPULATION OF DISMISSAL

via regular mail and electronic mail to the following:


                   Doug Owen
                   Owen Media Group, LLC
                   2460 Willow Way
                   Round Rock, TX 78664
                   doug@blacklistednews.com


      I declare under penalty of perjury that the foregoing is true and correct.
Executed on January 3, 2020 at Santa Ana, CA.


                                              /s/ Saba A. Basria
                                              Saba A. Basria




                                          3
